IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SAMMY LEE GIBBS                      NOT FINAL UNTIL TIME EXPIRES TO
A/K/A SAMMY L. GIBBS,                FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-5330
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 16, 2017.

An appeal from an order of the Circuit Court for Calhoun County.
Shonna Young Gay, Judge.

Sammy Lee Gibbs a/k/a Sammy L. Gibbs, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. This Court retains jurisdiction to address the imposition of

sanctions.

WOLF, RAY, and BILBREY, JJ., CONCUR.